id office uilc cca_2009092211511937 ---------- number release date from ------------------- sent tuesday date am to --------------------- cc ----------- subject re tefra if no form_1042 was filed the statute_of_limitations is held open indefinitely for issuing an fpaa to the partnership for its withholding_tax liability section provides a period during which no partner's sec_6501 statute will expire with respect to partnership return it does not set forth the time the statute will actually expire the partnership for form_1042 withholding_tax purposes and the partner for income_tax purpose will have a longer statute if they file their form_1042 or form_1040 after the three year minimum period under section so if no form_1042 was filed the statute for issuing an fpaa for these purposes is open indefinitely
